95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone CLARK, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-6318.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 22, 1996.Decided:  September 3, 1996.

Tyrone Clark, Appellant Pro Se.  Lynn Ann Battaglia, United States Attorney, Philip S. Jackson, Assistant United States Attorney, Baltimore, MD, for Appellee.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for joinder of a party and his Fed.R.Civ.P. 60(b) motion to set aside a judgment.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Clark v. United States, Nos.  CR-92-293-JFM;  CA-95-265-JFM (D. Md. Jan 31, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED